Citation Nr: 0945323	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, to include as secondary to myositis, right 
shoulder.  

2.  Entitlement to service connection for a low back 
disability, to include as secondary to myositis, right 
shoulder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
myositis, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which found that the Veteran was not entitled to a 
rating in excess of 10 percent for myositis, right trapezius 
muscle, and confirmed the previous denial of service 
connection for discogenic degenerative changes, low back as 
secondary to myositis, right trapezius muscle.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in August 2009.  A transcript of 
the hearing is of record.  The Veteran submitted additional 
evidence at that time, along with a waiver of consideration 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304.  

The issues have been recharacterized to comport to the 
evidence of record.   

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted new 
and material evidence to reopen the claim of service 
connection for a low back disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to an evaluation in excess of 10 
percent for myositis, right shoulder, and service connection 
for a low back disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in a January 1970 rating decision.  That 
denial was confirmed in an April 2005 rating decision.  The 
appellant received timely notice of the determinations but 
did not appeal, and those denials are now final.  

2.  Evidence received since the April 2005 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received since the April 
2005 RO decision, and the claim of entitlement to service 
connection for a low back disability, to include as secondary 
to myositis, right shoulder, is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for a low back 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).






Analysis

The appellant seeks to reopen his claim of entitlement to 
service connection for a low back disability, to include as 
secondary to myositis, right shoulder.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied entitlement to service connection for a low 
back disability in a January 1970 rating decision.  The RO 
confirmed the previously denied claim of entitlement to 
service connection for a low back disability in an April 2005 
rating decision.  The April 2005 rating decision found that 
the claim should remain denied because the evidence did not 
show that the Veteran's low back disability is secondary to 
his service-connected myostitis, right trapezius muscle.  In 
October 2005 the appellant submitted a statement to the RO 
requesting re-consideration of his low back disability.  This 
statement from the Veteran did not constitute a notice of 
disagreement (NOD) pursuant to 38 C.F.R. § 20.201, because it 
expressed no disagreement with the April 2005 rating decision 
or desire for appellate review.  See Id.  That decision is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.  

Evidence submitted since the April 2005 rating decision 
pertaining to the Veteran's low back includes an August 2005 
private medical opinion noting that the Veteran identified 
his initial difficulties with spinal pain during active 
service.  With this in mind, along with magnetic resonance 
imaging (MRI) evaluations, the physician opined that, on a 
medical probability basis, the progressive degenerative 
changes involving the spine occurred due to the initial 
discogenic injury incurred when the Veteran was performing 
active duty service for the military.  A September 2009 
private medical opinion indicates that the Veteran has 
chronic back pain and that a review of his service records 
reveals that upper back pain was first noted in December 1966 
and March 1967.  The Veteran's diagnosis includes 
degenerative disc disease (DDD) of the spinal column.  The 
link to military service is present with the medical record 
reporting pain in the upper back and shoulder.  

The August 2005 and September 2009 private medical opinions 
are new because they are not duplicative of evidence 
considered by the RO at the time of its April 2005 rating 
decision.  

The August 2005 and September 2009 private medical opinions 
clearly relate to the unestablished fact; that is, whether 
the Veteran's current low back disability is related to 
service as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted August 2005 and September 2009 
private medical opinions are not cumulative or redundant of 
existing evidence, and present a reasonable possibility of 
substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for a low back disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability, to include as secondary to myositis, right 
shoulder, to this extent only the claim, is granted.                                                                 



REMAND

A.  Service Connection Claim 

The Veteran seeks service connection for a low back 
disability.  The Veteran contends that his low back 
disability is related to injuries in service, or 
alternatively that it is secondary to his service connected 
right shoulder disability.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310.  

The Veteran currently has a low back disability.  Private 
August 2003 treatment records note that the Veteran was given 
an impression of status post strain aggravating underlying 
DDD of the lumbosacral spine.  A December 2004 VA examination 
report notes an impression of DDD/degenerative joint disease 
(DJD), lumbosacral spine.  A September 2009 private medical 
opinion notes that the Veteran has been diagnosed with DDD of 
the spinal column.  

Service treatment records (STRs) dated in December 1966 note 
that the Veteran complained of back pains and dizzy spells, 
and STRs dated in March 1967 note that the Veteran complained 
of daily shoulder and back pain when he awakens and when he 
is lifting.  During his separation examination in November 
1967 the Veteran denied then having, or ever having had, 
recurrent back pain.  
The medical evidence of record also indicates that the 
Veteran injured his back and right knee in 1988 and was 
involved in a motor vehicle accident in 2003, causing a 
pelvic fracture.  

A private medical opinion dated in December 2003 note that 
the Veteran has had a spinal degenerative condition 
aggravated by several traumatic accidents, including a motor 
vehicle accident earlier in the year.  
 
A private medical opinion dated in September 2004 notes that 
the Veteran had initial back problems as a result of myositis 
in his right trapezius muscle.  This medical opinion is 
speculative because it is not based on clinical data or other 
rationale, and thus it does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Therefore, it carries little evidentiary weight 
because it is "... unsupported and unexplained..."  Bloom, 12 
Vet. App. at 187.

A December 2004 VA examination report notes that the 
Veteran's current back condition is not caused by, or a 
result of, his service-connected trapezious muscle.  This 
medical opinion is also speculative because it is not based 
on clinical data or other rationale, and thus it does not 
provide the required degree of medical certainty.  See Bloom, 
supra.  Therefore, it carries little evidentiary weight 
because it is "... unsupported and unexplained..."  Bloom, 
supra.

An August 2005 private medical opinion notes that the 
physician assessed documentation showing that the Veteran had 
initial difficulties with spinal pain during service.  The 
physician noted that the Veteran has spinal pain occurring on 
an ongoing progressive basis.  The Veteran identified the 
presence of pain along the spine at discharge.  The physician 
opined that the degenerative changes involving the spine are 
due to the initial discogenic injury when performing active 
duty service.  Contrary to the findings of the August 2005 
private medical opinion, the Veteran's STRs clearly indicate 
that on discharge he reported having no recurrent back pain.  
A medical opinion based on an inaccurate factual premise is 
not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Furthermore, this medical opinion is based on an 
incomplete, and therefore inaccurate, factual basis because 
it does not discuss the Veteran's post service accidents and 
their possible effect on his current low back disability.  
See Reonal, 5 Vet. App. at 461.  Therefore, this opinion, 
like the prior opinions, carries little evidentiary weight.  

A February 2006 VA examination conducted for the Veteran's 
increased rating claim notes that the Veteran has many 
complaints involving his back condition that are unrelated to 
myositis of the right trapezius muscle.  This medical opinion 
is also speculative because it is not based on clinical data 
or other rationale, and thus it does not provide the required 
degree of medical certainty.  See Bloom, supra.  Therefore, 
it carries little evidentiary weight because it is "... 
unsupported and unexplained..."  Bloom, supra.

A September 2009 private medical opinion indicates that the 
Veteran has chronic back pain and that a review of his 
service record reveals that upper back pain was first noted 
in December 1966 and March 1967.  The Veteran's diagnosis 
include DDD of the spinal column.  The link to military 
service is present with the medical record reporting pain in 
the upper back and shoulder.  This medical opinion is also 
speculative because it does not provide a rationale as to why 
the physician is of the opinion that upper back pain during 
service is related to the Veteran's current low back 
disability, and thus it does not provide the required degree 
of medical certainty.  See Bloom, supra.  Therefore, it 
carries little evidentiary weight because it is "... 
unsupported and unexplained..."  Bloom, supra.  Furthermore, 
this medical opinion is based on an incomplete and therefore 
inaccurate factual basis because it does not discuss the 
Veteran's post service accidents and their possible effect on 
his current low back disability.  See Reonal, supra.  

The current record contains competent medical evidence of 
current low back disability, in service complaints of back 
pain, and several private medical opinions indicating that 
the Veteran's low back disability may be associated with 
service.  These medical opinions do not provide the medical 
certainty required to grant service connection, nor do the VA 
medical examination reports provide the medical certainty 
required to deny service connection.  Furthermore, the VA 
examination reports do not address the etiology of the 
Veteran's claimed low back disability on a direct basis or on 
the basis of aggravation pursuant to 38 C.F.R. § 3.310.  
Thus, there is insufficient medical evidence for the Board to 
decide the Veteran's claim on a direct or secondary basis and 
a new VA medical examination must be provided.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (c).

B.  Increased Rating Claim

The Veteran seeks an evaluation in excess of 10 percent for 
his service-connected myositis, right shoulder, disability.  
At his August 2009 hearing the Veteran testified that he has 
difficulty lifting up his arm to do basic things like take a 
shower or dress himself, and he felt that his latest VA 
examination did not accurately assess the range of motion in 
his right shoulder.  

The Veteran's last VA examination in July 2009 found that the 
Veteran's right shoulder had flexion to 160 degrees and 
abduction to 150 degrees.  38 C.F.R. § 4.71, Plate I (2004), 
reflects that normal flexion and abduction of the shoulder is 
0 to 180 degrees.  Given that the Veteran has indicated that 
he cannot lift his arm to dress or shower, the findings 
contained in the July 2009 VA examination appear to be 
inconsistent with the current severity of the Veteran's 
service connected right shoulder disability and a new VA 
medical examination is necessary. 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his current low back disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the current low back disability is 
related to an injury or event during 
service; and, if not, whether it is at 
least as likely as not that the current 
low back disability was caused or is 
aggravated by the Veteran's service-
connected myositis, right shoulder, 
disability.

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinion(s) the private 
medical opinions of record, the Veteran's 
in-service treatment for his back, and his 
post-service 1988 and 2003 injuries.  

2.  Schedule the Veteran for a VA medical 
examination to assess the current severity 
of his service connected myositis, right 
shoulder, disability.  During the 
examination, the examiner must comment on 
whether there is functional loss due to 
pain or other factors pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and must 
specifically comment on the Veteran's 
claim that he cannot lift his arm to do 
basic things like shower and dress.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


